.
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 12-15, 17-18 and 20-23 of copending Application No. 16/335,044. The copending application recites a coating composition comprising an ionic compound Formula 1 which reading on the instant  ionic compound used as a coating composition. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-2, 6-8, 10-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorohmaru (US 2019/0019956).

Regarding Claims 1-2 and 6-8, Gorohmaru teaches an ionic compound represented by A-18 (page 11):


    PNG
    media_image1.png
    359
    421
    media_image1.png
    Greyscale

	A-18 reading on applicants’ Formula 1 wherein Ar1- Ar4 = Formula 2 wherein R1-R2 and R4-R5 = F; L3 = curable group (benzocyclobutene) (per claims 1, 2).
The cation is represented by Formula 5 (page 14):

    PNG
    media_image2.png
    92
    336
    media_image2.png
    Greyscale
(per claim 7)

    PNG
    media_image3.png
    181
    176
    media_image3.png
    Greyscale
(per claim 6) and 
    PNG
    media_image4.png
    143
    271
    media_image4.png
    Greyscale
(per claim 8)
Regarding Claims 10-13, Gorohmaru teaches a composition for a charge-transporting film which is used for a hole injection layer of an organic electroluminescent element containing Gorohmaru’s Formula 1 (A-11) and a hole transporting compound (paragraph 6) (per claims 10-11). The hole transporting compound are aromatic tertiary polymer compound (paragraph 142) (per claim 12). The aromatic tertiary polymer 
    PNG
    media_image5.png
    166
    359
    media_image5.png
    Greyscale
(paragraph 142) wherein Ar13 is 
    PNG
    media_image6.png
    83
    79
    media_image6.png
    Greyscale
 (paragraph 147) and Ar31is a crosslinkable group represented by benzocyclobutene ring or a vinyl group (paragraph 154) (per claim 13).

Regarding Claims 14-15 and 18-19, Gorohmaru teaches an organic electroluminescent element containing electron-accepting compound (A-18) in a layer present between the anode and the cathode or the luminescent layer (paragraph 37) (per claim 14). The crosslinking is affected by heating (paragraph 232) (per claim 15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786